Citation Nr: 1210509	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating for a left total knee replacement or arthroplasty (TKA), currently evaluated as 60 percent disabling.  

2. Entitlement to an increased rating for arthritis of the left hip, currently evaluated as 10 percent disabling.  
      
3. Entitlement to an increased rating for arthritis of the right hip, currently evaluated as 10 percent disabling.  

4. Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from October 1971 to October 1974; the period of service from October 1974 to August 1975 was under other than honorable conditions and not recognized for purposes of obtaining VA benefits.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO: continued an evaluation of 10 percent for left knee instability; continued a 10 percent evaluation for the residuals of a left knee meniscectomy with traumatic arthritis; continued a 10 percent evaluation of right knee instability; continued evaluations for osteoarthritis of the right and left hip at 10 percent each; and denied a claim for service connection for fibromyalgia (claimed as right and left shoulder and elbow pain).  

An evaluation for the Veteran's left knee was increased during this appeal.  In February 2009, the RO found clear and unmistakable error had been found in the June 2008 RO decision that continued 10 percent evaluation of "residuals, meniscectomy, left knee with traumatic arthritis."  An increased evaluation of 20 percent was established from September 13, 2007 (the date of claim).  In a May 2009 RO decision, the RO awarded an evaluation for left TKA at 100 percent effective from April 21, 2009 and to be 30 percent from June 1, 2010.  Also in the March 2009 decision, on April 21, 2009, the evaluations for left knee meniscectomy residuals and instability were re-characterized under the left total knee replacement diagnostic code.  In September 2011, the AMC increased the left TKA to 60 percent, effective June 1, 2010.  

In January 2010, the Veteran testified before the undersigned at a Board Videoconference hearing.  A copy of the transcript has been associated with the file.  

In a March 2010 decision, the Board awarded a separate rating for right knee arthritis (this was effectuated in a July 2010 Appeals Management Center (AMC) decision) and continued the prior rating of 10 percent for right knee instability.  This matter is no longer on appeal.  


FINDINGS OF FACT


1. Prior to April 21, 2009, the left knee disability was manifested by pain, swelling, effusion, stiffness, weakness, deformity, and no more than limitation of extension to the equivalent of 15 degrees.  

2. Prior to April 21, 2009, the left knee disability was manifested by no more than slight instability.  

3. Since April 21, 2009, the left TKA has been manifested by pain, weakness and fatigue.  

4. The left hip arthritis has been manifested by pain, weakness, and slight limitation of motion.  

5. The right hip arthritis has been manifested by pain, weakness, and slight limitation of motion.  

6. A preponderance of the evidence is against a finding that the Veteran has fibromyalgia that had its onset in or is otherwise related to service.  

CONCLUSIONS OF LAW

1. Prior to April 21, 2009, the criteria for a rating in excess of 20 percent for the left knee for limitation of extension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256-5263 (2011).  

2. Prior to April 21, 2009, the criteria for a rating in excess of 10 percent for the left knee for instability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 4.71a, DC 5257 (2011).  

3. Since April 21, 2009, the criteria for an evaluation in excess of 60 percent for the left knee TKA are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.59, 4.71a, DC 5055 (2011).  

4. The criteria for a rating in excess of 10 percent for arthritis of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5250-5255 (2011).  

5. The criteria for a rating in excess of 10 percent for arthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5250-5255 (2011).  

6. Fibromyalgia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In an October 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the claimant was expected to provide.  The Veteran was instructed to submit any evidence in his possession that pertained to his claim.  The RO also notified the Veteran of the process by which effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For the increased rating claims, the United States Court of Appeals for the Federal Circuit (Court) has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the Veteran was sent a letter in July 2008 with relevant diagnostic codes.  The Veteran has received more than adequate notice regarding his increased rating claims.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment and VA records have been associated with the file.  The Veteran has been given multiple examinations conjunction with his claims.  The duties to notify and assist have been met.  

II. Legal Criteria and Analysis

In adjudicating claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, in the Jandreau case in footnote 4, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2011) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

	A. Increased Ratings Generally

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

The Board must evaluate disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).  

Degenerative arthritis is covered under DC 5003.  If established by X-ray findings, it is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, DC 5003 (2011).  When limitation of motion is noncompensable under the diagnostic codes, a rating of 10 percent is for application under each major joint or group of major joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is assigned.  A 20 percent rating is assigned with the same involvement, plus occasional incapacitating exacerbations.  Note (1) states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

		1. Left Knee Disability

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of the knee," and an assignment of a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is for severe knee impairment with recurrent subluxation or lateral instability.  DC 5258 covers dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; this warrants a 20 percent rating.  DC 5259 covers removal of symptomatic semilunar cartilage, which warrants a 10 percent rating.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a.  (Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.)  A 0 percent rating contemplates limitation to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.  

When there is malunion of the tibia and fibula (DC 5262) with slight knee or ankle disability a 10 percent rating is warranted; with a moderate knee or ankle disability a 20 percent rating is warranted and with a marked knee or ankle disability a 30 percent rating is warranted.  The highest rating, 40 percent, is warranted when there is nonunion of the tibia and fibula with loose motion requiring a brace.  

Finally, when acquired and traumatic genu recurvatum is present with weakness and insecurity of weight-bearing (objectively demonstrated) a 10 percent rating is warranted (DC 5263).  

A rating is warranted for the shortening of the lower extremity; the minimum compensable length of the shortening is 1.25 to 2 inches (3.2 centimeters to 5.1 centimeters); this warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5275.  

Knee replacements are rated under DC 5055.  The code states that for one year following implantation of the prosthesis the Veteran is rated at 100 percent.  After that period, the minimum rating is 30 percent.  With intermediate degrees of residual weakness, pain or limitation of motion the rater is to apply by analogy DCs 5256, 5251, or 5262.  Otherwise, if the disability shows chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  

The evidence does not show that the Veteran has ankylosis (DC 5256); this code is not applicable.  

			a. Prior to April 21, 2009

As background, in a September 1979 RO rating decision, the RO granted service connection for left knee meniscectomy residuals and assigned a 100 percent rating from January 1979 then at 10 percent from February 1, 1979 under DC 5259 (removal of symptomatic semilunar cartilage).  In January 1992, the RO increased the 20 percent rating from July 1991 under DC 5010-5257 (arthritis and instability/subluxation codes).  In December 1994, the RO increased the rating to 30 percent from May 31, 1994 under the same codes.  In May 2006, the RO granted a separate evaluation for instability under DC 5257 at 10 percent disabling from January 2006.  The meniscectomy residuals were now rated under DC 5010-5262 (arthritis and impairment of tibia and fibula) at 10 percent disabling (effective April 6, 2006).  

In December 2006, X-rays of the bilateral knees, showed no acute fracture or subluxation.  There was marked degenerative narrowing and spurring present in the left knee with radiographic evidence of joint effusion.  The Veteran filed a claim for an increased rating in September 2007.  

During this appeal, in June 2008 the RO continued the rating for instability at 10 percent under DC 5257 and the rating for meniscectomy residuals at 10 percent under DC 5010-5262.  In February 2009, the RO found there was clear and unmistakable error in the June 2008 decision for the meniscectomy residuals rating and assigned a 20 percent rating from September 13, 2007 (the date of the claim for an increased rating).  The left knee instability rating was not changed.  

The Veteran was seen in September 2007 by VA orthotics for the fitting of a left lateral compartment unloader for lateral jointline pain.  He was instructed on the application and wear.  

In April 2008, the Veteran attended a VA examination.  The history of the Veteran's disability was recorded.  It was noted that certain medications (naprosyn) gave him abdominal pain.  He was referred to the pain clinic.  He used a cane for walking intermittently.  He was able to stand for 15 to 30 minutes and able to walk a quarter of a mile.  He complained of joint pain, stiffness and weakness in his knees and hips.  He had no deformity, giving way, instability, dislocation, subluxation or locking.  He had no flare ups of joint disease or inflammation.  He did have constant effusion in his left knee.  His gait was antalgic and he had poor propulsion.  It was noted that he had major or severe valgus deformity of the left knee (20 degrees).  There was evidence of abnormal weight bearing by an abnormal shoe wear pattern of the left foot; there was increased wear on the inside edge of the fore foot.  

Active range of motion was recorded; flexion was to 90 degrees with pain at 40 degrees and extension to 10 degrees.  Additional limitation of motion was found with repetitive use due to pain; flexion was to 80 degrees and extension started at 15 degrees.  

No inflammatory arthritis was found.  There was no ankylosis.  The left knee had effusion, tenderness, painful movement and abnormal motion.  The left knee had crepitation, clicks or snaps, grinding but no instability.  The meniscus was surgically absent.  There was effusion but no dislocation or locking.  An X-ray showed valgus with severe tricompartmental osteoarthritis.  

It was noted that the Veteran was not employed and no occupational effect was described.  Daily activities were effected; the knee disabilities prevented exercise and sports and limited recreation.  Chores and shopping were severely affected.  Recreation/traveling and toileting were described as moderately and mildly affected.  

In October 2008, an orthopedic surgery note showed the Veteran complained of frequent episodes of swelling and moderate pain.  He had an obvious valgus deformity to the knee.  The deformity measured at 15 degrees.  Range of motion was 0 to 100 degrees.  There was no effusion, but there was crepitation with movement.  There was no instability but with varus stress, the lateral joint opened slightly.  An X-ray showed degenerative disease in all compartments.  He was put on a list so that arthroplasty could be considered.  

In March 2009, the Veteran attended another VA examination.  He reported his left knee was getting progressively worse and that he was scheduled for a left knee replacement in April 2009.  The examiner noted the past meniscectomy in 1978.  The Veteran reported having progressive pain since then.  He took medications for pain; hydrocodone caused itching.  

The left knee had about 15 degrees of valgus deformity.  He had giving way, pain, stiffness, weakness, decreased speed of joint motion, constant effusions, swelling and tenderness.  These symptoms affected the range of motion of the joint.  He did not have incoordination, dislocation or subluxation.  He had no flare ups.  He could not stand more than a few minutes and was unable to walk more than a few yards.  He always used a cane.  His gait was antalgic and he had poor propulsion.  There was evidence of abnormal weight-bearing.  

Physical examination showed the Veteran had tenderness, pain at rest, instability and weakness.  He had crepitation.  His instability was medial and lateral and described as mild.  The medial collateral ligament (MCL) and lateral collateral ligament (LCL) was abnormal in neutral and also in 30 degrees of flexion.  He also had a meniscus abnormality in that there was effusion and the meniscus was surgically absent.  He did not have Osgood-Schlatter's disease, a mass behind the knee, clicks, snaps, grinding, patellar abnormality, locking, dislocation, abnormal tendons or bursae, or other abnormalities.  

He did have objective evidence of pain with active motion.  Flexion was 5 to 90 degrees.  There was no objective evidence of pain following repetitive motion.  There was no ankylosis.  An X-ray showed severe osteoarthritis of the left knee.  It was noted the Veteran planned to have a knee replacement the next month.  The diagnosis was osteoarthritis of the left knee.  Instability was noted.  Impact on occupational activities included decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength and pain.  

Prior to surgery, an April 2009 pre-operative note showed the Veteran's activities of daily living were significantly affected.  The Veteran agreed to undergo a total left knee arthroplasty.  He had frequent episodes of swelling, tenderness and pain.  He had crepitus of the knee.  He lacked about 10 degrees of extension and could flex to about 100 degrees.  He had a valgus knee deformity of about 10-15 degrees.  The assessment was endstage osteoarthritis in a valgus knee on the left.  

The Board finds that prior to April 21, 2009 an increased rating is not warranted for the left knee disability.  For the instability rating under DC 5257, the Veteran did have instability at the February 2009 VA examination; however, he did not have it at the April 2008 VA examination or at an orthopedic surgery appointment in October 2008.  The Board finds the rating was appropriately characterized as "slight" and that the current 10 percent rating assigned is appropriate for the instability rating under DC 5257.  

For the meniscectomy residuals, the Veteran has been rated under DC 5010-5262, or the arthritis code and impairment of the tibia and fibula, at 20 percent.  The Board does not find these codes assigned appropriate because there has been no showing of malunion or nonunion of the tibia and fibula.  Also, the Veteran was shown to have had limited extension; his range of motion varied between 5 degrees and 15 degrees.  The maximum rating for such finding is 20 percent and the Board finds DC 5261 is the appropriate code for the Veteran to be rated under for this period on appeal.  Also, no increased rating is warranted under the arthritis code (DC 5003-5010) because the Veteran is being rated based on limitation of motion.  

Other codes either are not shown or do not provide for a higher rating for the Veteran's left knee meniscectomy residuals.  As for DC 5258, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, the Board finds there has not locking to warrant assignment of such rating.  While the Veteran does have symptomatic cartilage (DC 5259), such a rating only warrants 10 percent and this is not higher than the current 20 percent rating under DC 5261.  The left knee flexion (DC 5260) was not shown to be a compensable rating and there was no showing the Veteran had genu recurvatum (DC 5263).  The Board finds that rating the meniscectomy residuals at 20 percent for lack of extension during this time period affords the Veteran the highest rating possible based on the findings.  

The Board has considered provisions for an increased rating under DeLuca for the left knee disability, but finds no increase warranted.  The Board finds there have been insufficient signs of motion loss, flare ups, incoordination and atrophy.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate for the left knee meniscectomy residuals and instability.  The Board finds that no staged ratings are warranted in this case; the Veteran is already being rated for the entire period although at times he had no instability and was less symptomatic.  

The Board has determined that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology.  As a result, the assigned schedular evaluation is adequate.  Thun v. Peake, 22 Vet. App. at 115.  

Under these circumstances, there is no basis to assign an increased rating for the service-connected left knee disability prior to April 21, 2009.  The appeal is denied.  

			b. Since April 21, 2009

As background for this period, the Veteran was awarded a 100 percent evaluation for the left knee TKA from April 21, 2009 and the May 2009 RO decision indicated the rating would be 30 percent from June 1, 2010.  In September 2011, the RO issued a new rating decision which increased the left knee TKA from 30 percent to 60 percent effective June 1, 2010 because of painful motion and weakness under DC 5055.  

The evidence shows that after his surgery in April 2009, a post operative report showed reduced strength in the left knee.  In June 2009, an orthopedic clinic showed the Veteran was status post TKA and irrigation and debridement of a superficial hematoma in May 2009.  He was feeling better than before the left knee surgery and was pleased with the result.  His wounds were healing and stitches were removed.  Knee range of motion was about -5 to 125 degrees of flexion.  He had weak quadriceps, as expected.  X-rays showed no change in alignment.  

In November 2009, a VA orthopedic record showed the Veteran reported no pain in his left knee in a follow up.  He had an excellent range of motion of 0 to 120 degrees.  The patella tracked well and there were no gross abnormalities around the knee.  X-rays showed the prosthetic to be in excellent condition.  In March 2010, a VA note showed the Veteran underwent a medication change; he was no longer prescribed hydrocodone because of a positive cocaine test.  

In April 2010, a VA joint examination showed the claims file and medical records were reviewed; the examiner noted the past left TKA and that since that surgery the Veteran had to have a liner exchange for osteoarthritis and possible infection.  The Veteran reported left knee was now better but still hurt a little bit (his hip pain was worse).  He was taking medication and the response was fair.  He had no side effects.  

His left knee had no deformity, giving way, weakness, incoordination, decreased joint speed, dislocation, locking, effusions, inflammation, flare ups or stiffness.  He did have pain.  He had no incapacitating episodes of arthritis.  He was able to stand for 15 to 30 minutes and walk more than a quarter mile, but less than a mile.  He used a cane.  

His gait was antalgic.  He had no abnormal weight-bearing or inflammatory arthritis.  He did not have Osgood-Schlatter's disease, a mass behind the knee, grinding, instability, patellar or meniscus abnormality, abnormal tendons or bursae, or other abnormalities.  Crepitation, clicks and snaps were reported.  An X-ray showed no evidence of fracture, lesions or dislocation; the hardware was in good alignment.  The left knee disability had a mild effect on the activities of daily living.  

In an August 2011 VA examination report, it was noted that the Veteran felt his knee was better since surgery but it still hurt a little bit.  He was now taking hydrocodone again with a fair result.  The only joint symptoms were stiffness and weakness.  He did not have constitutional symptoms or incapacitating episodes of arthritis.  He was able to walk a quarter mile with a cane.  His gait was antalgic with poor propulsion.  It was noted that a TKA did result in loss of bone to the proximal tibia and distal femur.  Knee joint findings were negative except for crepitus and bony joint enlargement.  

There was no objective evidence of pain with active motion.  Flexion was 0 to 120 degrees.  Extension was normal.  There was objective evidence of pain after repetitive motion but no additional limitation.  There was no joint ankylosis.  The left leg was 3/4 of an inch longer than the right leg.  An X-ray showed a previous left knee arthroplasty.  The diagnosis was left knee arthritis, status post TKA.  This disability had significant effects on the Veteran's usual occupation because of lack of stamina, weakness, fatigue, decreased strength in his lower extremity and pain.  He would have to be assigned different duties; he would walk with a cane.  As for activities of daily living, there were moderate to severe effects on chores, exercise, sports, recreation, and traveling.  There were no effects otherwise.  

The Board finds that since April 21, 2009 an increased rating is not warranted.  The left knee TKA was properly rated at 100 percent for a year and then rated a few months at 100 percent beyond that point (from April 21, 2009 to June 1, 2010).  The left knee TKA is now rated at 60 percent, the maximum allowable under DC 5055.  Further increase is not warranted based on the evidence; the other DCs (5257-5261) could not possible provide for an increase.  All symptomatology at this point is due to the prosthesis or TKA.  The Board has considered all of the DCs, but no increase is available.  

The Board noted the August 2011 examiner's finding that the left lower extremity was 3/4 of an inch shorter than the right; however there is no compensable rating warranted under DC 5275.  Under that code, the leg would have to be at least 1.25 inches shorter for a 10 percent rating.  

The Board has considered provisions for an increased rating under DeLuca for the left knee disability, but finds no increase warranted as there is insufficient signs of motion loss, swelling, flare ups, excess fatigability, incoordination, and atrophy.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether any further staged ratings are appropriate for the left knee TKA.  The Board finds that no staged ratings are warranted in this case for the time period on appeal.  

The Board has determined that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology.  The Veteran is rated at the maximum schedular rating.  The Board finds the assigned schedular evaluation to be adequate.  Thun v. Peake, 22 Vet. App. at 115.  

Under these circumstances, there is no basis to assign an increased rating for the service-connected left knee TKA since April 21, 2009.  The appeal is denied.  


		2. Bilateral Hip Disability

For the hip and thigh, ankylosis is rated under DC 5250.  Limitation of extension of the thigh is rated under DC 5251; when extension is limited to 5 degrees, the rating is 10 percent.  38 C.F.R. § 4.71a (2011).  

DC 5252 provides a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252 (2011).  Related to that code is DC 5253 which addresses impairment of the thigh.  A 10 percent rating is assigned when there is limitation of rotation of the thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  38 C.F.R. § 4.71a, DC 5253 (2011).  When there is limitation of abduction, and motion lost beyond 10 degrees, then a 20 percent rating is assigned.  Id.  

If the hip has become a flail joint, the rating is 80 percent under DC 5254.  Finally, impairment of the femur is rated under DC 5255.  A fracture of the femur may be rated at 60 or 80 percent.  Malunion of the femur is rated as either marked, moderate or slight knee disability (assigned as 30, 20 and 10 percent ratings respectively).  

Normal ranges of motion of the hip are from hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  

As background, in December 2001 the RO granted service connection for arthritis of the left hip and assigned a 10 percent rating effective in March 14, 2001, under DC 5010-5261 (DC 5261 is a knee code and must have been listed in error).  In October 2002, the RO granted service connection for the arthritis of the right hip and assigned a 10 percent rating, effective July 2002, under DC 5010-5261 (again, DC 5261 was an error).  In March 2004, both hip ratings were continued at 10 percent under DC 5010.  In June 2008, the RO again continued the 10 percent ratings, this time listing the DC as 5010-5253.  

The Veteran filed his claim for increased ratings for both hips in September 2007.  Within one year of that claim, a December 2006 VA radiology record of the left hip showed no fracture, subluxation or narrowed joint space.  It was an unremarkable study except for soft tissue calcification.  

An April 2008 VA examination report reflects that the Veteran used a cane for walking intermittently.  He complained of joint pain, stiffness and weakness in his knees and hips.  The active range of motion for both the left and right hips was as follows.  

Flexion
90 degrees
Extension
20 degrees
Abduction
35 degrees
Adduction
20-25 degrees
External rotation
40 degrees

The examiner did not state whether the Veteran could toe out greater than 15 degrees or whether he could cross his legs.  There was no additional limitation of motion with repetitive use.  No inflammatory arthritis was found.  There was no ankylosis.  

X-rays of the pelvis and hips showed early bilateral hip osteoarthritis.  It was noted that the Veteran was not employed and no occupational effect was described.  Daily activities were effected; the hip disabilities prevented exercise and sports and limited recreation.  Chores, shopping, and traveling were moderately affected.  

In April 2009, prior to his left knee surgery, a pre-operative note showed he had full range of motion of the right hip.  He had significant arthritis with pain in the left hip.  He walked with a cane in the left hip even though the left side was worse.  For this hip, the Veteran could actively flex about 80 degrees and passively he could flex to almost 85 degrees.  Ranges of motion measurements for the left hip are below.  

Flexion
80 degrees
Extension
(not listed)
Abduction
40 degrees
Adduction
20 degrees
External rotation
30 degrees
Internal rotation
0 degrees

In November 2009, a VA orthopedic follow up record for his left knee shows the Veteran asserted he was also supposed to be seen for his hips.  He complained of hip pain, especially on the left side.  The physician examined the hips and found the Veteran had excellent range of motion with flexion to 95 degrees and abduction to 35 degrees, adduction of 10 degrees.  He did not have a hip flexion contracture on either side.  He had pain over the left greater trochanter and slightly above it.  Straight leg raising was somewhat painful.  X-rays were requested and they showed no osseous abnormalities.  The physician noted the Veteran did not have pain or tenderness in the anterior aspect of the hips themselves; pain was lateral.  The physician stated the Veteran did have symptoms of trochanteric bursitis but he had back trouble as well.  The physician gave the Veteran an injection.  

In April 2010, the Veteran was given a new VA examination for the joints.  The claims file and medical records were reviewed.  The Veteran complained of bilateral hip pain for years, with the left hip worse than the right.  He had trochanter bursitis injections, but they did not help.  He said the pain was on "the outside" of hips.  He was taking medication with fair response and no side effects.  
His hips had no deformity, giving way, instability, weakness, incoordination, decreased joint speed, dislocation, locking, effusions, inflammation, flare ups or stiffness.  He did have pain.  He had no incapacitating episodes of arthritis.  He was able to stand for 15 to 30 minutes and walk more than a quarter mile, but less than a mile.  He used a cane.  His gait was antalgic.  He had no abnormal weight-bearing or inflammatory arthritis.  Findings for both knees included tenderness.  There was no joint ankylosis.  The leg lengths were equal bilaterally from the spine to the ankle.  

X-rays of the hips were normal.  The diagnosis was bilateral greater trochanter bursitis.  The effects on activities of daily living were moderate to mild.  

In May 2010, the Veteran attended a physical therapy initial consultation.  He complained of bilateral hip pain for several years.  His pain was worse with transitional movements, prolonged sitting, stairs and hills.  His left was worse than the right.  He was observed to be on thin stature with poorly developed musculature of the hips and low back.  

The right hip external rotation was to 55 degrees and internal rotation was 35 degrees.  For the left hip, external rotation was to 35 degrees due to lateral hip pain.  Strength was 4/5 and palpation was very tender for the left trochanter.  Internal rotation was the same as the right hip; pain in the low back was noted.  

In an August 2010 addendum, the VA examiner stated the Veteran was able to toe out more than 15 degrees and could cross his legs bilaterally.  

The Veteran continued with physical therapy.  In December 2010, he continued to have hip pain, but was much more active and pain was only a 4/10.  He had gained 20 pounds in the past few months; the hip girdle was less atrophied.  Hip external rotation was to 60 degrees.  He had 4/5 hip flexion and abduction.  He had mild tenderness along the left greater trochanter.  He was not using a cane.  The assessment noted he had done fairly well in physical therapy and continued to increase activity; he had met most of his physical therapy goals.  

In February 2011, a physical therapy record showed the Veteran was in a motor vehicle accident in early February 2011.  He was again using the cane.  The physical therapist noted this setback.  

In August 2011, the Veteran was given a new VA examination.  The claims file and records were again reviewed.  He complained that his hip pain had worsened.  There was no past surgery for this condition.  He was taking hydrocodone with a fair response.  

The left hip had symptoms of pain, weakness, incoordination and decreased speed of joint motion, while the right only had pain and weakness.  There were no limitations on standing and he was able to walk a quarter mile.  He had an antalgic gait with poor propulsion.  

Specific hip findings were crepitus and abnormal motion on the right and tenderness, weakness and guarding of movement on the right.  Range of motion findings are below.  

Right Flexion
0 to 110 degrees
Right Extension
0 to 20 degrees
Right Abduction
0 to 30 degrees

Left Flexion
0 to 100 degrees
Left Extension
0 to 20 degrees
Left Abduction
0 to 30 degrees

There was objective evidence of pain with active motion on the left and right sides.  The Veteran could cross his legs and toe out greater than 15 degrees.  There was objective evidence of pain following repetitive motion but not additional limitations after three repetitions of range of motion.  

An X-ray of the hips was normal except for an old fracture/gunshot wound to the right femur.  The diagnosis was bilateral trochanteric bursitis.  This disability had significant effects on the Veteran's usual occupation because of lack of stamina, weakness, fatigue, decreased strength in his lower extremity and pain.  He would have to be assigned different duties; he would walk with a cane.  As for activities of daily living, there were moderate to severe effects on chores, exercise, sports, recreation, and traveling.  There were no effects otherwise.  

A March 2011 VA physical therapy record showed that despite the motor vehicle accident, the Veterans' hips were improving.  

The Board does not find that an increased rating is warranted for the right or left hip.  Both hips are currently rated under the traumatic arthritis code (DC 5010) and impairment of the thigh (DC 5253).  No increase is found under the arthritis code; the Veteran is already rated at 10 percent each and the code instructs that this is appropriate for X-ray evidence of arthritis of involvement of two major joints.  A 20 percent rating is only appropriate if there are occasional incapacitating exacerbations, which have not been shown.  As for impairment of the thigh, the evidence does not show (for either hip) that the Veteran cannot toe out more than 15 degrees, cannot cross his legs or that there is motion lost beyond 10 degrees.  No rating is warranted under DC 5253.  

No ankylosis has been shown (DC 5250) and there is no evidence that leg extension was limited to 5 degrees (DC 5251).  There is no showing that flexion has been limited to 45 degrees or under (DC 5252).  Neither hip has shown to be a "flail joint" (DC 5254).  There has not shown to be a fracture or malunion of either hip (DC 5255).  

The August 2011 examiner observed the Veteran had a prior fracture and gunshot wound to the right hip; this is not a service-connected disability and was not incurred in service.  A June 1996 VA joint examination shows the Veteran suffered gunshot wounds in the early and mid-1990s after service.  

The Board has considered provisions for an increased rating under DeLuca for both hips.  An increase is not warranted due to insufficient signs of motion loss, swelling, flare ups, excess fatigability, incoordination, and atrophy.  

The Board does not find any staged ratings to be appropriate for either hip during the time period on appeal.  See Hart, 21 Vet. App. at 509-510.  

The Board has determined that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology for both hips.  The Board finds the assigned schedular evaluation to be adequate.  Thun v. Peake, 22 Vet. App. at 115.  

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU as a result of his service-connected orthopedic disabilities.  See 38 C.F.R. § 4.16.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected right orthopedic disabilities alone precludes employment.  The Veteran is not currently working, but has experience as a computer technician and reported not working due to orthopedic pain and substance abuse at the August 2011 VA examination.  The record reflects that he is now actively seeking work, and considering his technical expertise, the evidence does not suggest that he is unemployable due solely to service-connected disability.  His orthopedic disability should not preclude him from sedentary employment.  Thus, entitlement to a TDIU due to his service-connected disability is not warranted.

	B. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).  

The Veteran served on active military duty from October 1971 to December 1973 and from December 1973 to August 1975.  The character of service for the first period is listed as "honorable" on the DD 214.  The second DD 214 states the character of service is "under other than honorable conditions."  

A November 1975 VA administrative decision determined that the Veteran's separation from service in 1975 was under dishonorable conditions.  In August 1979 VA issued another administrative decision.  It was concluded that in 1973, at the end of the Veteran's first period of service, he had not yet served his full period for four years and he was not eligible for full separation.  He re-enlisted early.  Consequently, his "good" period of service extended to October 1974, when his first period of service would have been up.  This decision states that the Veteran is eligible for treatment for VA purposes for both periods of service.  However, the Veteran cannot receive VA benefits for a disability incurred after October 29, 1974.  The Veteran's period of service from October 29, 1974 through separation on August 4, 1975 is not considered honorable for VA compensation benefits purposes.  

In September 2007, the Veteran filed claims for an increase rating for all his service-connected conditions (see above), plus he filed a claim of service connection for neck, bilateral foot, shoulder, and elbow disability.  In June 2008, the RO denied the service connection claim for fibromyalgia.  The same month, the Veteran filed a notice of disagreement stating he was appealing the decision regarding fibromyalgia.  

In a July 2008 statement, the Veteran stated that, in regard to his claim for fibromyalgia or rheumatoid arthritis, he was diagnosed with rheumatoid arthritis in various joints while serving in the Canal Zone in 1974.  The Veteran stated that he believed the condition should be called rheumatoid arthritis, not fibromyalgia, but he also said the two conditions were very similar.  In February 2009, the RO denied a claim for service connection for rheumatoid arthritis.  The Veteran did not file a notice of disagreement for this decision and this claim is not on appeal.  

At the January 2010 Board hearing, the Veteran stated that he thought he was first diagnosed with rheumatoid arthritis in 1974, but now it was being called "fibromyalgia."  (Transcript, p 3.)  He said his arms "don't straighten out", he had crackling and pain, and he could not raise his arms overhead.  (Transcript, pp 3-4.)  His neck hurt, he had headaches, and he had pain in his shoulders.  (Transcript, p 4.)  He thought the doctors diagnosed him with "an arthritic condition."  Id.  He described hip pain (Transcript, p 5) and other orthopedic disabilities on appeal at the hearing.   

Service treatment records show the Veteran had knee problems in service.  A July 1974 service treatment record showed the Veteran went to see a doctor for "multiple aches and pains."  No injury was noted.  The doctor recommended follow up for these complaints.  A physical examination was within normal limits except for his knees and flat feet; he had full range of motion, no effusion, no instability, no atrophy, and neurology was negative.  X-rays were totally normal.  As detailed above, the Veteran is currently service-connected for both knees and both hips.  

At service separation, a clinical evaluation of the upper and lower extremities was normal.  The Veteran complained of swollen or painful joints.  The separation examination was in June 1975, which is not an honorable period of service.  

In June 1996, the Veteran attended a VA joint examination.  The Veteran reported his left knee history and reported pain in his right knee.  The Veteran reported that he was diagnosed with rheumatoid arthritis during service but has never had any specific treatment for it; he had never seen a rheumatologist.  He experienced intermittent pain in left hip, left elbow, hands, ankles and feet.  His hands and wrists swelled intermittently, making it difficult to make a fist.  His symptoms were worse during physical work.  

A physical examination revealed the Veteran had three gunshot wounds.  Only the finger (1991) and right thigh (1995) were mentioned.  Left ankle reflexes were absent; otherwise the Veteran was neurologically normal.  The examiner stated: "I see no outward signs of rheumatoid arthritis on exam today."  

A November 1997 VA imaging record showed that hip and sacroiliac joints, as well as the pelvis, were normal.  There was an old mild compression deformity project about the fracture site of the old gunshot wound.  He had moderated degenerative disc disease at two adjacent disk spaces.  There was no misalignment or evidence of metastatic disease. 

In July 1998, a VA medical certificate showed the Veteran complained of low back pain and gave a history of arthritis.  The Veteran also reported a past gunshot wound to the L4 quadrant and multiple to the abdomen.  He said his low back pain had been worsening for about six months and had been present for two years.  He had pain in the right buttock.  He was to be evaluated for rheumatoid arthritis, even though he said it was ruled out in the past.  

In January 2000, a VA progress note showed that the Veteran complained of fatigue, headache, pain, and stiffness.  He was diagnosed with hypertension.  Later records (see February 2000 records) showed the Veteran was not consistently taking blood pressure medications.  In October 2001, the Veteran was diagnosed with hepatitis C in a VA primary care record.  

In September 2002, a VA joint examination showed an impression was "a 49-year-old male status post-shrapnel injury with long history of musculoskeletal complaint with some minor abnormalities on x-rays consistent with myositis ossificans."  In December, a VA rheumatology evaluated the Veteran and the physician felt that complaints were consistent with osteoarthritis.  An inflammatory component was doubtful and there was no evidence of spondylarthropathy.  He had rashes but they were not psoriaform.  Trochanteric bursitis was noted.  

A March 2003 VA history and physical examination for admittance to the hospital for ketoacidosis showed a past medical history that included the following: gastroesophageal reflux disease (GERD); hypertension; hepatitis C; polysubstance abuse (clean since 1999); osteoarthritis; multiple gunshot wounds in the 1990s; and treatment for tuberculosis for six months in 1995.  A May VA endocrinology and metabolism record from that year showed the Veteran has diabetes mellitus type II, prior substance abuse, hyperlipidemia, hypertension, and history of two myocardial infarctions related to cocaine use.  VA records from 2005 and 2006 showed 
drug abuse relapses.  

In December 2006, a VA discharge summary showed the Veteran was admitted to the hospital with hypertension, hepatitis C, and GERD with ongoing cocaine use.  He had chest pain following cocaine use.  His discharge diagnoses were cocaine-induced chest pain and pseudogout.  The pseudogout was diagnosed after the Veteran complained of left knee pain.  

The same month, the Veteran went to a VA rheumatology appointment.  The Veteran complained of left knee pain and was assessed with acute pseudogout with no indication of a concomitant infection.  He had degenerative joint disease of the cervical spine and questionable arthrogryposis of the elbows.  There was no indication of rheumatoid disease.  He complained that he had not been able to straighten his elbows since birth.  Also that month a VA history and physical examination showed the Veteran had joint swelling, which was described as most likely a sterile inflammatory reaction to what was likely pericarditis.  A VA X-ray of the elbow showed no evidence of acute injury, however, the study was slightly limited as the joint space could not be evaluated completely and the projection had the arm slightly flexed.  

A July 2007 VA preventative record showed a full range of motion on musculoskeletal examination.  There was no swelling or tenderness in all joints.  Muscle strength was normal.  

In September 2007, a VA discharge summary showed the Veteran was in the hospital to rule out a gastrointestinal bleed.  He had GERD, hypertension, and coronary artery disease, with a sudden onset of hematemesis after ingesting cocaine.  His condition was stabilized.  The summary noted the Veteran had recently completed twenty-eight days of rehabilitation but left due to boredom.  At a primary care appointment from the same month, the Veteran was assessed with low back pain, tennis elbow, and foot pain, all pending X-rays.  

In October 2007, a VA rheumatology record showed that the Veteran's history was noted.  No signs of rheumatoid disease were found; there was no synovitis over any of his peripheral joints.  Degenerative joint disease of multiple joint groups was noted.  Multiple tender points suggesting fibromyalgia were found.  He also had a vitamin D deficiency.  

At a VA rheumatology follow up, the Veteran's history was noted.  He asserted that he was diagnosed with rheumatoid arthritis at 22, but has not been treated for it since.  He stated he was disabled due to aches and pains in shoulders, hips, knees, elbows, fingers and ankles.  He walked with a limp and cane.  He had bilateral knee crepitus.  The left knee was enlarged and bony with significant effusion.  He had decreased head extension and a contracted right index finger.  He had no joint erythema, effusions, or synovial thickening.  He had decreased extension of the left elbow without palpable nodules on the joint.  Tenderness to palpation was noticeable with all joints.  The impression was that the osteoarthritis and traumatic arthritis sites were due to past injuries and degenerative changes.  The record states: "Symptoms and clinical examinations are not consistent with rheumatoid arthritis."  Additionally, it made sense that the Veteran would have flares of pseudogout in his left knee.  The doctors were not concerned for metabolic causes of chondrocalcinosis because only one joint was affected by it in the past.  Citing December 2006 X-rays, the doctors stated there was no other evidence of other joint involvement.  

At an August 2008 VA appointment, the Veteran reported he had fibromyalgia.  He had pain, weakness, deformity in the alignment of his feet, back problems, lower leg problems, arthralgias in the joints, knees and elbows.  At an April 2009 pre-operative appointment for his left knee TKA, the Veteran's past history included "fibromyalgias."  He also had tennis elbow and chronic lumbar back and neck pain.  He also had significant arthritis with pain in the left hip and right knee pain.  Similarly, an April 2009 occupational therapy note included in the Veteran's medical history was "chronic pain syndrome"; pain of the low back and neck, headache, and fibromyalgia.  He was also noted to have osteoarthritis, left hip bursitis, and polysubstance abuse (cocaine, cannabis and alcohol)-he had been through the substance abuse treatment program five times.  

In April 2010, the Veteran was given an examination to evaluate his left knee and bilateral hips.  The Veteran reported symptoms related to those service-connected disabilities (see above).  In August 2010, the examiner completed an addendum to this examination stating that the Veteran does not have fibromyalgia.  His diagnosis of bilateral greater trochanter bursitis was already service-connected as a bilateral thigh condition.  His knee arthritis was also already service-connected.  

In June 2011, the Veteran underwent a general VA examination.  He reported having chronic joint pain since the 1980s.  The pain was in his hips, knees and ankles.  He took medication (hydrocodone) for this problem.  The examiner stated this condition occurred during and after active service, but did not elaborate.  The Veteran reported joint and muscle pain generally.  During the musculoskeletal portion of the examination, the Veteran reported shoulder and hand pain.  

The Board finds the Veteran is competent to report what he has actually experienced regarding his joint pain symptoms.  See 38 C.F.R. § 3.159(a)(2).  The Board does not find the Veteran to be credible regarding his medical history because his more recent statements are inconsistent with the records that were completed during the time period when the events took place.  For example, the Veteran stated at the January 2010 Board hearing he was diagnosed with rheumatoid arthritis in service and now this diagnosis is fibromyalgia.  (Transcript, p 3.)  The service treatment records show that is not true.  Follow up medical records show rheumatoid arthritis was investigated and the Veteran was not found to have it (see December 2002 and October 2007 VA rheumatology records).  The Board finds that the Veteran's statements conflict with his medical records and his testimony is assigned less weight as a result.  

The Board finds that the medical evidence is competent and credible, except to the degree that it solely relies on the Veteran's testimony.  Medical opinions relying on past diagnoses reported by the Veteran are assigned less weight.  

Here, the April 2010 VA examiner (and writer of the August 2010 addendum) reviewed the file, examined the Veteran, listened to his complaints, assessed the Veteran's orthopedic concerns and provided an opinion based on all of the evidence.  The June 2011 VA examiner noted that the Veteran's chronic joint pain began in the 1980s-long after his service.  As noted above, his knee problems were recorded in service and are service-connected.  The Veteran does have many non-service-connected disabilities.  As a result, the Board does not find that the Veteran has fibromyalgia that is related to his service.  

The Board also finds the Veteran did not serve in combat and did not allege combat service.  His DD 214s indicate the he served as a clerk typist and accounting specialist.  A September 2002 VAX mentioned he retained "shrapnel" but it was noted at a June 1996 VA examination that he received gunshot wounds after service in the early to mid-1990s.  

A clear preponderance of the evidence is against the Veteran's claim for service connection for fibromyalgia and the benefit-of-the-doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Prior to April 21, 2009, an increased rating in excess of 20 percent for limitation of extension and symptomatic removed semilunar cartilage of the left knee is denied.  

Prior to April 21, 2009, an increased rating in excess of 10 percent for instability of the left knee is denied.  

Since April 21, 2009, an increased rating in excess of 60 percent for the left knee TKA is denied.  

An increased rating in excess of 10 percent for arthritis of the left hip is denied.  

An increased rating in excess of 10 percent for arthritis of the right hip is denied.  

Service connection for fibromyalgia is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


